UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-7803 Name of Registrant: Vanguard Scottsdale Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: August 31 Date of reporting period: November 30, 2009 Item 1: Schedule of Investments Vanguard Short-Term Government Bond Index Fund Schedule of Investments As of November 30, 2009 Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (99.5%) U.S. Government Securities (67.7%) United States Treasury Note/Bond 0.875% 12/31/10 540 543 United States Treasury Note/Bond 5.000% 2/15/11 460 486 United States Treasury Note/Bond 0.875% 3/31/11 10 10 United States Treasury Note/Bond 0.875% 5/31/11 200 201 United States Treasury Note/Bond 1.125% 6/30/11 200 202 United States Treasury Note/Bond 1.000% 8/31/11 510 514 United States Treasury Note/Bond 4.500% 11/30/11 490 528 United States Treasury Note/Bond 4.625% 2/29/12 490 532 United States Treasury Note/Bond 4.750% 5/31/12 350 384 United States Treasury Note/Bond 4.125% 8/31/12 200 217 United States Treasury Note/Bond 4.250% 9/30/12 200 218 United States Treasury Note/Bond 1.375% 11/15/12 240 242 Agency Bonds and Notes (31.8%) 1 Citigroup Funding Inc. 1.375% 5/5/11 200 202 2 Federal Home Loan Banks 2.625% 5/20/11 200 206 2 Federal Home Loan Banks 1.750% 8/22/12 250 254 2,3 Federal Home Loan Mortgage Corp. 1.750% 4/20/11 250 251 2 Federal Home Loan Mortgage Corp. 5.250% 7/18/11 100 108 2 Federal Home Loan Mortgage Corp. 2.125% 3/23/12 100 102 2 Federal Home Loan Mortgage Corp. 2.125% 9/21/12 100 103 2 Federal National Mortgage Assn. 1.750% 3/23/11 150 153 2 Federal National Mortgage Assn. 6.000% 5/15/11 100 108 2 Federal National Mortgage Assn. 4.875% 5/18/12 100 109 2 Federal National Mortgage Assn. 4.375% 9/15/12 100 109 1 JPMorgan Chase & Co. 3.125% 12/1/11 200 209 Total U.S. Government and Agency Obligations (Cost $5,979) Shares Temporary Cash Investment (0.8%) Money Market Fund (0.8%) 4 Vanguard Market Liquidity Fund (Cost $45) 0.199% 45,000 45 Total Investments (100.3%) (Cost $6,025) Other Assets and Liabilities-Net (-0.3%) Net Assets (100%) 1 Guaranteed by the Federal Deposit Insurance Corporation (FDIC) as part of the Temporary Liquidity Guarantee Program. 2 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. 3 The average or expected maturity is shorter than the final maturity shown because of the possibility of interim principal payments and prepayments or the possibility of the issue being called. 4 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. Short-Term Government Bond Index Fund Security Valuation: Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 Quoted prices in active markets for identical securities. Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the fund's investments as of November 30, 2009, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) U.S. Government and Agency Obligations  5,991  Temporary Cash Investments 45   Total 45 5,991  At November 30, 2009, the cost of investment securities for tax purposes was $6,025,000. Net unrealized appreciation of investment securities for tax purposes was $11,000, consisting entirely of unrealized gains on securities that had risen in value since their purchase. Vanguard Intermediate-Term Government Bond Index Fund Schedule of Investments As of November 30, 2009 Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (98.9%) U.S. Government Securities (83.2%) United States Treasury Note/Bond 3.375% 11/30/12 40 43 United States Treasury Note/Bond 4.250% 8/15/13 420 464 United States Treasury Note/Bond 3.125% 9/30/13 680 722 United States Treasury Note/Bond 2.125% 11/30/14 75 75 United States Treasury Note/Bond 11.250% 2/15/15 440 640 United States Treasury Note/Bond 10.625% 8/15/15 490 711 United States Treasury Note/Bond 5.125% 5/15/16 630 730 United States Treasury Note/Bond 7.500% 11/15/16 65 85 United States Treasury Note/Bond 8.750% 5/15/17 220 308 United States Treasury Note/Bond 9.125% 5/15/18 200 292 United States Treasury Note/Bond 9.000% 11/15/18 200 293 United States Treasury Note/Bond 3.125% 5/15/19 320 319 United States Treasury Note/Bond 8.125% 8/15/19 200 281 United States Treasury Note/Bond 3.375% 11/15/19 85 86 Agency Bonds and Notes (15.7%) 1 Federal Home Loan Banks 5.500% 8/13/14 100 115 1 Federal Home Loan Banks 5.000% 11/17/17 100 111 1 Federal Home Loan Mortgage Corp. 3.000% 7/28/14 100 104 1 Federal Home Loan Mortgage Corp. 4.500% 1/15/15 100 110 1 Federal Home Loan Mortgage Corp. 5.000% 2/16/17 100 112 1 Federal National Mortgage Assn. 3.625% 2/12/13 170 182 1 Federal National Mortgage Assn. 2.750% 3/13/14 100 103 1 Federal National Mortgage Assn. 5.375% 6/12/17 100 115 Total U.S. Government and Agency Obligations (Cost $5,946) Market Value Coupon Shares ($000) Temporary Cash Investment (0.4%) Money Market Fund (0.4%) 2 Vanguard Market Liquidity Fund (Cost $23) 0.199% 22,973 23 Total Investments (99.3%) (Cost $5,969) Other Assets and Liabilities-Net (0.7%) 41 Net Assets (100%) 1 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. Intermediate-Term Government Bond Index Fund Security Valuation: Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the fund's investments as of November 30, 2009, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) U.S. Government and Agency Obligations  6,001  Temporary Cash Investments 23   Total 23 6,001  At November 30, 2009, the cost of investment securities for tax purposes was $5,969,000. Net unrealized appreciation of investment securities for tax purposes was $55,000, consisting entirely of unrealized gains on securities that had risen in value since their purchase. Intermediate-Term Government Bond Index Fund Vanguard Long-Term Government Bond Index Fund Schedule of Investments As of November 30, 2009 Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (98.3%) U.S. Government Securities (89.1%) 1.000% 10/31/11 30 30 United States Treasury Note/Bond 8.500% 2/15/20 530 769 United States Treasury Note/Bond 8.750% 8/15/20 190 282 United States Treasury Note/Bond 7.875% 2/15/21 50 70 United States Treasury Note/Bond 7.500% 11/15/24 50 71 United States Treasury Note/Bond 7.625% 2/15/25 735 1,055 United States Treasury Note/Bond 6.000% 2/15/26 280 350 United States Treasury Note/Bond 5.250% 11/15/28 50 58 United States Treasury Note/Bond 6.125% 8/15/29 650 832 United States Treasury Note/Bond 5.375% 2/15/31 50 59 United States Treasury Note/Bond 4.500% 2/15/36 420 442 United States Treasury Note/Bond 4.750% 2/15/37 50 55 United States Treasury Note/Bond 3.500% 2/15/39 1,340 1,183 United States Treasury Note/Bond 4.500% 8/15/39 160 168 Agency Bonds and Notes (9.2%) 1 Federal Home Loan Banks 5.500% 7/15/36 100 107 1 Federal Home Loan Mortgage Corp. 6.750% 9/15/29 70 88 1 Federal Home Loan Mortgage Corp. 6.250% 7/15/32 80 97 1 Federal National Mortgage Assn. 6.250% 5/15/29 120 144 1 Federal National Mortgage Assn. 5.625% 7/15/37 110 121 Total U.S. Government and Agency Obligations (Cost $5,890) Market Value Coupon Shares ($000) Temporary Cash Investment (0.4%) Money Market Fund (0.4%) 2 Vanguard Market Liquidity Fund (Cost $25) 0.199% 24,867 25 Total Investments (98.7%) (Cost $5,915) Other Assets and Liabilities-Net (1.3%) 82 Net Assets (100%) 1 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. Long-Term Government Bond Index Fund Security Valuation: Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the fund's investments as of November 30, 2009, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) U.S. Government and Agency Obligations  5,981  Temporary Cash Investments 25   Total 25 5,981  At November 30, 2009, the cost of investment securities for tax purposes was $5,915,000. Net unrealized appreciation of investment securities for tax purposes was $91,000, consisting entirely of unrealized gains on securities that had risen in value since their purchase. Long-Term Government Bond Index Fund Vanguard Short-Term Corporate Bond Index Fund Schedule of Investments As of November 30, 2009 Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (0.8%) United States Treasury Note/Bond (Cost $503) 2.125% 11/30/14 500 Corporate Bonds (98.0%) Finance (41.5%) Banking (28.4%) American Express Co. 4.875% 7/15/13 75 79 American Express Co. 7.250% 5/20/14 275 315 American Express Credit Corp. 5.125% 8/25/14 275 292 Astoria Financial Corp. 5.750% 10/15/12 150 141 Bank of America Corp. 5.375% 8/15/11 350 370 Bank of New York Mellon Corp. 4.500% 4/1/13 75 80 Bank of New York Mellon Corp. 5.125% 8/27/13 100 109 Bank of Tokyo-Mitsubishi UFJ Ltd./New York NY 7.400% 6/15/11 250 268 Bank One Corp. 5.250% 1/30/13 50 54 Barclays Bank PLC 2.500% 1/23/13 300 301 Barclays Bank PLC 5.200% 7/10/14 100 108 BB&T Corp. 6.500% 8/1/11 175 187 Bear Stearns Cos. LLC 5.700% 11/15/14 225 247 Capital One Bank USA NA 6.500% 6/13/13 200 216 Charter One Bank NA 5.500% 4/26/11 100 102 Citigroup Inc. 5.625% 8/27/12 775 807 Citigroup Inc. 5.300% 10/17/12 775 807 Citigroup Inc. 6.375% 8/12/14 125 132 Citigroup Inc. 5.000% 9/15/14 450 435 Credit Suisse USA Inc. 5.500% 8/16/11 500 536 Credit Suisse USA Inc. 6.500% 1/15/12 250 275 Credit Suisse/New York NY 5.000% 5/15/13 150 162 Credit Suisse/New York NY 5.500% 5/1/14 25 28 Deutsche Bank AG/London 4.875% 5/20/13 200 216 Deutsche Bank AG/London 3.875% 8/18/14 200 207 Fifth Third Bancorp 6.250% 5/1/13 175 183 Goldman Sachs Group Inc. 6.600% 1/15/12 465 510 Goldman Sachs Group Inc. 5.250% 4/1/13 425 460 Goldman Sachs Group Inc. 4.750% 7/15/13 400 424 Goldman Sachs Group Inc. 5.250% 10/15/13 250 270 ICICI Bank Ltd./Bahrain 6.625% 10/3/12 200 210 JPMorgan Chase & Co. 4.850% 6/16/11 850 900 JPMorgan Chase & Co. 6.625% 3/15/12 200 221 JPMorgan Chase & Co. 4.650% 6/1/14 400 427 Keycorp 6.500% 5/14/13 250 263 M&I Marshall & Ilsley Bank 5.150% 2/22/12 200 189 Merrill Lynch & Co. Inc. 5.770% 7/25/11 675 717 Merrill Lynch & Co. Inc. 5.450% 2/5/13 400 422 Merrill Lynch & Co. Inc. 6.150% 4/25/13 625 672 Morgan Stanley 6.750% 4/15/11 300 320 Morgan Stanley 5.625% 1/9/12 400 427 Morgan Stanley 5.300% 3/1/13 25 27 Morgan Stanley 6.000% 5/13/14 550 597 National City Bank/Cleveland OH 4.625% 5/1/13 175 180 Royal Bank of Scotland PLC 4.875% 8/25/14 125 129 US Bancorp 4.200% 5/15/14 225 239 US Bank NA/Cincinnati OH 6.375% 8/1/11 225 244 US Bank NA/Cincinnati OH 6.300% 2/4/14 150 170 Wachovia Bank NA 4.800% 11/1/14 650 676 Wachovia Corp. 5.300% 10/15/11 200 214 Wachovia Corp. 5.500% 5/1/13 750 812 1 Wells Fargo Capital XIII 7.700% 12/29/49 225 205 Brokerage (0.3%) Charles Schwab Corp. 4.950% 6/1/14 50 54 Jefferies Group Inc. 5.875% 6/8/14 100 104 Finance Companies (7.2%) General Electric Capital Corp. 5.500% 4/28/11 800 848 General Electric Capital Corp. 5.000% 11/15/11 100 107 General Electric Capital Corp. 5.875% 2/15/12 25 27 General Electric Capital Corp. 5.000% 4/10/12 475 505 General Electric Capital Corp. 4.800% 5/1/13 75 79 General Electric Capital Corp. 5.900% 5/13/14 425 467 General Electric Capital Corp. 3.750% 11/14/14 275 277 HSBC Finance Corp. 6.750% 5/15/11 250 266 HSBC Finance Corp. 5.700% 6/1/11 125 131 HSBC Finance Corp. 5.250% 1/15/14 375 401 International Lease Finance Corp. 5.750% 6/15/11 275 258 International Lease Finance Corp. 5.300% 5/1/12 450 376 SLM Corp. 5.400% 10/25/11 500 487 Insurance (4.0%) Aetna Inc. 5.750% 6/15/11 175 185 Allstate Corp. 5.000% 8/15/14 100 107 Berkshire Hathaway Finance Corp. 4.600% 5/15/13 375 403 Chubb Corp. 5.200% 4/1/13 25 27 Lincoln National Corp. 5.650% 8/27/12 175 184 Marsh & McLennan Cos. Inc. 5.375% 7/15/14 175 183 Metropolitan Life Global Funding I 5.125% 6/10/14 100 107 Pricoa Global Funding I 5.625% 5/24/11 125 131 Principal Financial Group Inc. 7.875% 5/15/14 150 169 Prudential Financial Inc. 5.800% 6/15/12 25 27 Prudential Financial Inc. 5.100% 9/20/14 150 155 Travelers Cos. Inc. 5.375% 6/15/12 50 53 UnitedHealth Group Inc. 4.875% 2/15/13 175 186 WellPoint Health Networks Inc. 6.375% 1/15/12 200 216 XL Capital Finance Europe PLC 6.500% 1/15/12 175 182 Other Finance (0.4%) ORIX Corp. 5.480% 11/22/11 225 225 Real Estate Investment Trusts (1.2%) Simon Property Group LP 5.375% 6/1/11 325 339 Boston Properties LP 6.250% 1/15/13 150 162 Hospitality Properties Trust 7.875% 8/15/14 150 157 Simon Property Group LP 6.750% 5/15/14 75 82 Industrial (49.0%) Basic Industry (3.9%) Air Products & Chemicals Inc. 4.150% 2/1/13 100 106 Alcoa Inc. 6.000% 7/15/13 275 293 ArcelorMittal USA Inc. 6.500% 4/15/14 250 267 Barrick Gold Financeco LLC 6.125% 9/15/13 25 28 BHP Billiton Finance USA Ltd. 5.125% 3/29/12 325 351 EI du Pont de Nemours & Co. 5.875% 1/15/14 200 226 Potash Corp. of Saskatchewan Inc. 5.250% 5/15/14 225 247 PPG Industries Inc. 5.750% 3/15/13 50 54 Rio Tinto Finance USA Ltd. 5.875% 7/15/13 125 136 Rio Tinto Finance USA Ltd. 8.950% 5/1/14 250 300 Rohm and Haas Co. 5.600% 3/15/13 275 292 Capital Goods (5.6%) Allied Waste North America Inc. 6.125% 2/15/14 125 129 Bemis Co. Inc. 5.650% 8/1/14 75 82 Boeing Capital Corp. 6.500% 2/15/12 325 360 Boeing Co. 1.875% 11/20/12 115 115 Caterpillar Financial Services Corp. 5.125% 10/12/11 375 403 Cooper US Inc. 5.250% 11/15/12 25 27 CRH America Inc. 5.300% 10/15/13 125 131 General Dynamics Corp. 1.800% 7/15/11 275 279 General Electric Co. 5.000% 2/1/13 500 537 Honeywell International Inc. 6.125% 11/1/11 225 248 Illinois Tool Works Inc. 5.150% 4/1/14 150 168 Ingersoll-Rand Global Holding Co. Ltd. 6.000% 8/15/13 75 83 John Deere Capital Corp. 5.400% 10/17/11 50 54 John Deere Capital Corp. 7.000% 3/15/12 350 394 Lafarge SA 6.150% 7/15/11 25 26 Roper Industries Inc. 6.625% 8/15/13 50 55 Tyco International Finance SA 4.125% 10/15/14 150 156 Communication (11.1%) AT&T Corp. 7.300% 11/15/11 450 501 AT&T Inc. 5.875% 2/1/12 150 163 AT&T Inc. 6.700% 11/15/13 350 403 AT&T Inc. 4.850% 2/15/14 275 296 British Telecommunications PLC 5.150% 1/15/13 175 186 CBS Corp. 8.200% 5/15/14 200 226 Cellco Partnership / Verizon Wireless Capital LLC 3.750% 5/20/11 250 259 Cellco Partnership / Verizon Wireless Capital LLC 3.750% 5/20/11 350 363 Cellco Partnership / Verizon Wireless Capital LLC 5.550% 2/1/14 100 110 Comcast Corp. 5.300% 1/15/14 225 242 COX Communications Inc. 4.625% 6/1/13 125 132 Deutsche Telekom International Finance BV 5.250% 7/22/13 100 108 Deutsche Telekom International Finance BV 5.875% 8/20/13 50 55 DirecTV Holdings LLC / DirecTV Financing Co. Inc. 4.750% 10/1/14 75 78 France Telecom SA 7.750% 3/1/11 175 189 France Telecom SA 4.375% 7/8/14 125 133 New Cingular Wireless Services Inc. 7.875% 3/1/11 375 406 New Cingular Wireless Services Inc. 8.125% 5/1/12 75 86 Qwest Corp. 7.875% 9/1/11 275 286 Reed Elsevier Capital Inc. 7.750% 1/15/14 50 58 Rogers Communications Inc. 6.375% 3/1/14 150 168 Telecom Italia Capital SA 6.200% 7/18/11 125 133 Telecom Italia Capital SA 6.175% 6/18/14 100 110 Telecom Italia Capital SA 4.950% 9/30/14 150 159 Telefonica Emisiones SAU 5.984% 6/20/11 200 213 Thomson Reuters Corp. 5.700% 10/1/14 75 84 Time Warner Cable Inc. 7.500% 4/1/14 250 291 Verizon Communications Inc. 4.350% 2/15/13 175 186 Verizon Global Funding Corp. 6.875% 6/15/12 475 534 Verizon Global Funding Corp. 7.375% 9/1/12 50 57 Vodafone Group PLC 5.500% 6/15/11 275 292 Consumer Cyclical (5.6%) Best Buy Co. Inc. 6.750% 7/15/13 75 82 CVS Caremark Corp. 5.750% 8/15/11 175 188 Daimler Finance North America LLC 5.750% 9/8/11 200 212 Daimler Finance North America LLC 7.300% 1/15/12 200 219 Daimler Finance North America LLC 6.500% 11/15/13 150 165 Darden Restaurants Inc. 5.625% 10/15/12 50 54 Harley-Davidson Funding Corp. 5.250% 12/15/12 175 175 Historic TW Inc. 9.125% 1/15/13 225 264 Home Depot Inc. 5.250% 12/16/13 175 191 Nordstrom Inc. 6.750% 6/1/14 50 56 Staples Inc. 7.375% 10/1/12 150 167 Target Corp. 5.875% 3/1/12 250 276 Time Warner Inc. 5.500% 11/15/11 125 134 Viacom Inc. 4.375% 9/15/14 50 52 Wal-Mart Stores Inc. 4.550% 5/1/13 300 326 Walt Disney Co. 5.700% 7/15/11 275 296 Walt Disney Co. 4.500% 12/15/13 125 135 Western Union Co. 5.400% 11/17/11 175 188 Western Union Co. 6.500% 2/26/14 25 29 Yum! Brands Inc. 8.875% 4/15/11 75 82 Consumer Noncyclical (11.7%) Abbott Laboratories 5.600% 5/15/11 275 294 Altria Group Inc. 8.500% 11/10/13 200 235 AmerisourceBergen Corp. 5.625% 9/15/12 25 27 Anheuser-Busch InBev Worldwide Inc. 7.200% 1/15/14 150 170 AstraZeneca PLC 5.400% 9/15/12 150 166 AstraZeneca PLC 5.400% 6/1/14 100 112 Avon Products Inc. 5.625% 3/1/14 75 84 Biogen Idec Inc. 6.000% 3/1/13 25 27 Bottling Group LLC 6.950% 3/15/14 200 236 CareFusion Corp. 5.125% 8/1/14 50 53 Clorox Co. 5.000% 3/1/13 75 80 Coca-Cola Enterprises Inc. 7.375% 3/3/14 125 149 Delhaize Group SA 5.875% 2/1/14 25 27 Diageo Capital PLC 5.200% 1/30/13 225 244 Eli Lilly & Co. 3.550% 3/6/12 50 53 Eli Lilly & Co. 4.200% 3/6/14 100 107 Express Scripts Inc. 5.250% 6/15/12 100 107 General Mills Inc. 5.650% 9/10/12 150 165 GlaxoSmithKline Capital Inc. 4.850% 5/15/13 300 327 Hasbro Inc. 6.125% 5/15/14 25 28 HJ Heinz Co. 5.350% 7/15/13 100 109 Hormel Foods Corp. 6.625% 6/1/11 150 162 Hospira Inc. 5.550% 3/30/12 25 27 Hospira Inc. 5.900% 6/15/14 25 27 Kellogg Co. 5.125% 12/3/12 190 209 Koninklijke Philips Electronics NV 4.625% 3/11/13 75 79 Kraft Foods Inc. 5.625% 11/1/11 150 161 Kraft Foods Inc. 6.750% 2/19/14 125 141 Kroger Co. 6.750% 4/15/12 25 28 Kroger Co. 7.500% 1/15/14 100 117 McKesson Corp. 6.500% 2/15/14 50 56 Medco Health Solutions Inc. 6.125% 3/15/13 50 55 Merck & Co. Inc. 1.875% 6/30/11 225 229 Novartis Capital Corp. 4.125% 2/10/14 125 134 PepsiAmericas Inc. 5.625% 5/31/11 175 187 PepsiCo Inc./NC 4.650% 2/15/13 150 163 Pfizer Inc. 4.450% 3/15/12 450 481 Philip Morris International Inc. 6.875% 3/17/14 175 202 Procter & Gamble Co. 4.600% 1/15/14 125 137 Procter & Gamble International Funding SCA 1.350% 8/26/11 175 177 Reynolds American Inc. 7.250% 6/1/13 200 217 Safeway Inc. 6.250% 3/15/14 100 112 Sara Lee Corp. 6.250% 9/15/11 350 377 St. Jude Medical Inc. 3.750% 7/15/14 50 52 Sysco Corp. 4.200% 2/12/13 75 80 Whirlpool Corp. 5.500% 3/1/13 300 312 Wyeth 5.500% 3/15/13 50 55 Wyeth 5.500% 2/1/14 25 28 Energy (5.4%) Apache Corp. 5.250% 4/15/13 150 164 BP Capital Markets PLC 5.250% 11/7/13 250 278 BP Capital Markets PLC 3.625% 5/8/14 150 157 Burlington Resources Finance Co. 6.500% 12/1/11 350 384 Canadian Natural Resources Ltd. 6.700% 7/15/11 125 135 Cenovus Energy Inc. 4.500% 9/15/14 75 79 Chevron Corp. 3.450% 3/3/12 250 263 Conoco Funding Co. 6.350% 10/15/11 75 82 Devon Energy Corp. 5.625% 1/15/14 150 167 Husky Energy Inc. 5.900% 6/15/14 125 137 Marathon Oil Corp. 6.125% 3/15/12 125 136 Occidental Petroleum Corp. 7.000% 11/1/13 125 147 Shell International Finance BV 5.625% 6/27/11 175 188 Shell International Finance BV 4.000% 3/21/14 250 266 Transocean Inc. 5.250% 3/15/13 50 54 Valero Energy Corp. 6.875% 4/15/12 200 219 Weatherford International Inc. 5.950% 6/15/12 100 108 XTO Energy Inc. 4.625% 6/15/13 150 159 Other Industrial (0.3%) Yale University 2.900% 10/15/14 175 179 Technology (4.1%) Agilent Technologies Inc. 4.450% 9/14/12 25 26 Computer Sciences Corp. 7.375% 6/15/11 175 189 Dell Inc. 3.375% 6/15/12 125 131 Dun & Bradstreet Corp. 6.000% 4/1/13 50 53 Electronic Data Systems LLC 6.000% 8/1/13 425 480 Fiserv Inc. 6.125% 11/20/12 75 83 Hewlett-Packard Co. 2.250% 5/27/11 175 179 International Business Machines Corp. 4.750% 11/29/12 125 137 International Business Machines Corp. 6.500% 10/15/13 125 145 Intuit Inc. 5.400% 3/15/12 175 186 Lexmark International Inc. 5.900% 6/1/13 150 156 Oracle Corp. 4.950% 4/15/13 175 192 Oracle Corp. 3.750% 7/8/14 75 79 Tyco Electronics Group SA 6.000% 10/1/12 150 161 Xerox Corp. 6.875% 8/15/11 50 54 Xerox Corp. 5.650% 5/15/13 125 133 Transportation (1.3%) Burlington Northern Santa Fe Corp. 5.900% 7/1/12 100 110 Canadian National Railway Co. 6.375% 10/15/11 175 192 Ryder System Inc. 6.000% 3/1/13 150 158 Southwest Airlines Co. 10.500% 12/15/11 150 164 Union Pacific Corp. 5.450% 1/31/13 100 109 Utilities (7.5%) Electric (5.5%) Alabama Power Co. 4.850% 12/15/12 200 218 Appalachian Power Co. 5.650% 8/15/12 50 54 Carolina Power & Light Co. 5.125% 9/15/13 75 83 Cleveland Electric Illuminating Co. 5.650% 12/15/13 75 81 Commonwealth Edison Co. 6.150% 3/15/12 100 110 Consumers Energy Co. 5.375% 4/15/13 50 55 Dominion Resources Inc./VA 5.000% 3/15/13 200 214 Duke Energy Corp. 3.950% 9/15/14 50 52 Iberdrola Finance Ireland Ltd. 3.800% 9/11/14 50 51 MidAmerican Energy Co. 5.650% 7/15/12 75 82 MidAmerican Energy Holdings Co. 3.150% 7/15/12 475 489 National Rural Utilities Cooperative Finance Corp. 5.500% 7/1/13 325 358 Nevada Power Co. 8.250% 6/1/11 75 82 Niagara Mohawk Power Corp. 3.553% 10/1/14 50 51 Northeast Utilities 7.250% 4/1/12 125 136 Northeast Utilities 5.650% 6/1/13 25 26 Northern States Power Co./MN 8.000% 8/28/12 100 117 NSTAR Electric Co. 4.875% 10/15/12 50 54 Oncor Electric Delivery Co. LLC 5.950% 9/1/13 75 82 Pacific Gas & Electric Co. 6.250% 12/1/13 50 57 Peco Energy Co. 5.000% 10/1/14 25 28 PG&E Corp. 5.750% 4/1/14 50 55 PPL Energy Supply LLC 5.400% 8/15/14 75 81 Progress Energy Inc. 6.850% 4/15/12 100 110 PSEG Power LLC 5.000% 4/1/14 100 106 Southern California Edison Co. 5.750% 3/15/14 75 84 Tampa Electric Co. 6.875% 6/15/12 100 110 Wisconsin Energy Corp. 6.500% 4/1/11 175 186 Natural Gas (2.0%) Energy Transfer Partners LP 6.000% 7/1/13 150 162 Enterprise Products Operating LLC 4.600% 8/1/12 100 106 Enterprise Products Operating LLC 9.750% 1/31/14 175 214 Kinder Morgan Energy Partners LP 5.850% 9/15/12 300 326 ONEOK Partners LP 5.900% 4/1/12 150 160 Plains All American Pipeline LP / PAA Finance Corp. 4.250% 9/1/12 175 183 Total Corporate Bonds (Cost $57,017) Shares Temporary Cash Investment (1.2%) Money Market Fund (1.2%) 2 Vanguard Market Liquidity Fund (Cost $679) 0.199% 678,643 Total Investments (100.0%) (Cost $58,199) Other Assets and Liabilities-Net (0.0%) Net Assets (100%) 1 The average or expected maturity is shorter than the final maturity shown because of the possibility of interim principal payments and prepayments or the possibility of the issue being called. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. Security Valuation: Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 Quoted prices in active markets for identical securities. Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the fund's investments as of November 30, 2009, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) U.S. Government and Agency Obligations  503  Corporate Bonds  57,181  Temporary Cash Investments 679   Total 679 57,684  At November 30, 2009, the cost of investment securities for tax purposes was $58,199,000. Net unrealized appreciation of investment securities for tax purposes was $164,000, consisting of unrealized gains of $202,000 on securities that had risen in value since their purchase and $38,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Intermediate-Term Corporate Bond Index Fund Schedule of Investments As of November 30, 2009 Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (0.2%) U.S. Government Securities (0.2%) United States Treasury Note/Bond (Cost $101) 2.375% 10/31/14 100 Corporate Bonds (98.2%) Finance (37.1%) Banking (25.4%) American Express Co. 6.150% 8/28/17 175 186 American Express Co. 7.000% 3/19/18 250 278 Bank of America Corp. 4.750% 8/1/15 500 509 Bank of America Corp. 6.500% 8/1/16 300 321 Bank of America Corp. 6.000% 9/1/17 200 207 Bank of America Corp. 5.650% 5/1/18 400 402 Bank of New York Mellon Corp. 4.950% 3/15/15 250 269 Barclays Bank PLC 5.000% 9/22/16 300 311 BB&T Corp. 6.850% 4/30/19 150 173 Bear Stearns Cos. LLC 6.400% 10/2/17 200 221 Bear Stearns Cos. LLC 7.250% 2/1/18 275 319 Capital One Financial Corp. 6.150% 9/1/16 275 279 Citigroup Inc. 5.850% 8/2/16 300 302 Citigroup Inc. 5.500% 2/15/17 200 191 Citigroup Inc. 8.500% 5/22/19 250 284 Credit Suisse USA Inc. 4.875% 1/15/15 275 294 Credit Suisse/New York NY 6.000% 2/15/18 250 267 Deutsche Bank AG/London 6.000% 9/1/17 275 306 Fifth Third Bancorp 5.450% 1/15/17 100 91 Goldman Sachs Group Inc. 5.125% 1/15/15 425 451 Goldman Sachs Group Inc. 5.625% 1/15/17 200 207 Goldman Sachs Group Inc. 5.950% 1/18/18 175 188 Goldman Sachs Group Inc. 6.150% 4/1/18 200 216 JPMorgan Chase & Co. 4.750% 3/1/15 200 214 JPMorgan Chase & Co. 6.000% 1/15/18 250 271 JPMorgan Chase Bank NA 5.875% 6/13/16 200 212 JPMorgan Chase Bank NA 6.000% 10/1/17 200 215 Merrill Lynch & Co. Inc. 6.050% 5/16/16 375 379 Merrill Lynch & Co. Inc. 6.875% 4/25/18 200 215 Morgan Stanley 6.000% 4/28/15 425 461 Morgan Stanley 5.450% 1/9/17 125 129 Morgan Stanley 5.950% 12/28/17 175 185 Morgan Stanley 6.625% 4/1/18 225 245 Morgan Stanley 7.300% 5/13/19 225 254 PNC Funding Corp. 4.250% 9/21/15 325 336 Regions Bank/Birmingham AL 7.500% 5/15/18 25 24 Royal Bank of Scotland Group PLC 6.400% 10/21/19 175 176 UBS AG/Stamford CT 5.750% 4/25/18 275 283 Wachovia Bank NA 5.600% 3/15/16 275 287 Wachovia Corp. 5.750% 6/15/17 225 237 Wells Fargo Bank NA 5.750% 5/16/16 225 237 Westpac Banking Corp. 4.200% 2/27/15 250 259 Brokerage (0.5%) BlackRock Inc. 6.250% 9/15/17 200 221 Finance Companies (3.1%) General Electric Capital Corp. 4.375% 9/21/15 350 362 General Electric Capital Corp. 6.000% 8/7/19 500 530 HSBC Finance Corp. 5.500% 1/19/16 250 265 SLM Corp. 5.000% 4/15/15 200 161 Insurance (5.9%) ACE INA Holdings Inc. 5.700% 2/15/17 200 218 Aetna Inc. 6.000% 6/15/16 150 162 Allstate Corp. 7.450% 5/16/19 125 149 American International Group Inc. 5.050% 10/1/15 250 195 American International Group Inc. 5.850% 1/16/18 100 76 Hartford Financial Services Group Inc. 6.300% 3/15/18 100 102 Lincoln National Corp. 8.750% 7/1/19 150 175 Marsh & McLennan Cos. Inc. 5.750% 9/15/15 250 268 MetLife Inc. 7.717% 2/15/19 300 358 1 Prudential Financial Inc. 8.875% 6/15/38 175 182 Travelers Cos. Inc. 5.900% 6/2/19 125 140 UnitedHealth Group Inc. 5.375% 3/15/16 300 314 WellPoint Inc. 5.250% 1/15/16 175 182 Real Estate Investment Trusts (2.2%) Simon Property Group LP 10.350% 4/1/19 200 258 ERP Operating LP 5.750% 6/15/17 200 205 ProLogis 7.375% 10/30/19 175 176 Boston Properties LP 5.875% 10/15/19 150 154 HCP Inc. 6.700% 1/30/18 150 152 Industrial (49.9%) Basic Industry (6.0%) Alcoa Inc. 6.750% 7/15/18 200 208 ArcelorMittal 9.850% 6/1/19 175 216 BHP Billiton Finance USA Ltd. 6.500% 4/1/19 200 234 Dow Chemical Co. 8.550% 5/15/19 250 296 EI du Pont de Nemours & Co. 6.000% 7/15/18 225 256 Freeport-McMoRan Copper & Gold Inc. 8.375% 4/1/17 250 269 International Paper Co. 9.375% 5/15/19 175 216 Potash Corp. of Saskatchewan Inc. 3.750% 9/30/15 200 205 Praxair Inc. 3.250% 9/15/15 200 206 Rio Tinto Finance USA Ltd. 9.000% 5/1/19 175 223 Vale Overseas Ltd. 5.625% 9/15/19 225 233 Capital Goods (5.7%) Allied Waste North America Inc. 6.875% 6/1/17 200 212 Boeing Co. 6.000% 3/15/19 225 253 Caterpillar Inc. 5.700% 8/15/16 150 163 Caterpillar Inc. 7.900% 12/15/18 200 250 CRH America Inc. 6.000% 9/30/16 200 211 General Electric Co. 5.250% 12/6/17 200 209 Honeywell International Inc. 5.300% 3/1/18 200 217 Ingersoll-Rand Global Holding Co. Ltd. 6.875% 8/15/18 175 198 Roper Industries Inc. 6.250% 9/1/19 200 215 United Technologies Corp. 6.125% 2/1/19 225 259 Waste Management Inc. 6.100% 3/15/18 225 244 Communication (9.4%) AT&T Inc. 5.500% 2/1/18 175 187 AT&T Inc. 5.800% 2/15/19 175 190 British Telecommunications PLC 5.950% 1/15/18 200 206 Cellco Partnership / Verizon Wireless Capital LLC 8.500% 11/15/18 50 64 Comcast Corp. 6.500% 1/15/17 250 279 Comcast Corp. 6.300% 11/15/17 200 222 DirecTV Holdings LLC / DirecTV Financing Co. Inc. 7.625% 5/15/16 300 331 Embarq Corp. 7.082% 6/1/16 200 222 News America Inc. 6.900% 3/1/19 150 173 Rogers Communications Inc. 6.800% 8/15/18 200 229 Telecom Italia Capital SA 6.999% 6/4/18 175 196 Telefonica Emisiones SAU 4.949% 1/15/15 250 270 Thomson Reuters Corp. 6.500% 7/15/18 150 173 Time Warner Cable Inc. 8.250% 4/1/19 300 366 Verizon Communications Inc. 6.100% 4/15/18 200 221 Verizon Communications Inc. 8.750% 11/1/18 300 384 Vodafone Group PLC 5.750% 3/15/16 175 193 Vodafone Group PLC 5.625% 2/27/17 100 109 Consumer Cyclical (4.2%) CVS Caremark Corp. 5.750% 6/1/17 275 297 Home Depot Inc. 5.400% 3/1/16 250 266 Target Corp. 5.875% 7/15/16 200 224 Time Warner Inc. 5.875% 11/15/16 175 193 Viacom Inc. 6.250% 4/30/16 225 249 Wal-Mart Stores Inc. 5.375% 4/5/17 200 220 Walt Disney Co. 5.625% 9/15/16 150 167 Yum! Brands Inc. 6.250% 3/15/18 150 164 Consumer Noncyclical (12.7%) Abbott Laboratories 5.125% 4/1/19 250 270 Altria Group Inc. 9.700% 11/10/18 350 434 Amgen Inc. 5.850% 6/1/17 225 252 Anheuser-Busch Cos. Inc. 5.500% 1/15/18 200 210 AstraZeneca PLC 5.900% 9/15/17 100 114 Baxter International Inc. 5.900% 9/1/16 175 199 Bottling Group LLC 5.500% 4/1/16 175 196 Coca-Cola Co. 5.350% 11/15/17 175 194 Covidien International Finance SA 6.000% 10/15/17 200 222 Diageo Capital PLC 5.500% 9/30/16 200 218 Fortune Brands Inc. 5.375% 1/15/16 150 153 General Mills Inc. 5.700% 2/15/17 250 277 GlaxoSmithKline Capital Inc. 5.650% 5/15/18 200 223 Kimberly-Clark Corp. 7.500% 11/1/18 200 253 Kraft Foods Inc. 6.125% 2/1/18 375 404 Kroger Co. 3.900% 10/1/15 200 206 Medco Health Solutions Inc. 7.125% 3/15/18 200 231 Merck & Co. Inc. 4.000% 6/30/15 250 268 Novartis Securities Investment Ltd. 5.125% 2/10/19 200 216 PepsiCo Inc./NC 7.900% 11/1/18 200 253 Pfizer Inc. 6.200% 3/15/19 350 402 Reynolds American Inc. 7.625% 6/1/16 225 244 Energy (6.1%) Anadarko Petroleum Corp. 5.950% 9/15/16 275 299 Canadian Natural Resources Ltd. 5.700% 5/15/17 175 189 ConocoPhillips 4.600% 1/15/15 300 324 EnCana Corp. 5.900% 12/1/17 175 191 Hess Corp. 8.125% 2/15/19 175 216 Marathon Oil Corp. 5.900% 3/15/18 175 188 Nabors Industries Inc. 9.250% 1/15/19 150 186 Shell International Finance BV 4.300% 9/22/19 100 102 Suncor Energy Inc. 6.100% 6/1/18 200 219 Valero Energy Corp. 9.375% 3/15/19 200 240 Weatherford International Ltd. 9.625% 3/1/19 150 188 XTO Energy Inc. 6.500% 12/15/18 250 282 Technology (3.7%) Cisco Systems Inc. 4.950% 2/15/19 350 372 Computer Sciences Corp. 6.500% 3/15/18 100 112 Dell Inc. 5.875% 6/15/19 200 219 International Business Machines Corp. 7.625% 10/15/18 275 348 Oracle Corp. 5.750% 4/15/18 300 335 Xerox Corp. 6.400% 3/15/16 200 215 Transportation (2.1%) Burlington Northern Santa Fe Corp. 5.650% 5/1/17 150 163 CSX Corp. 7.375% 2/1/19 150 179 Norfolk Southern Corp. 5.900% 6/15/19 175 196 Union Pacific Corp. 7.875% 1/15/19 175 218 United Parcel Service Inc. 5.500% 1/15/18 150 166 Utilities (11.2%) Electric (7.5%) Consolidated Edison Co. of New York Inc. 7.125% 12/1/18 200 239 Consumers Energy Co. 6.700% 9/15/19 150 176 Dominion Resources Inc./VA 8.875% 1/15/19 250 321 Duke Energy Carolinas LLC 7.000% 11/15/18 200 243 Exelon Generation Co. LLC 6.200% 10/1/17 275 301 FirstEnergy Solutions Corp. 4.800% 2/15/15 225 237 Florida Power Corp. 5.650% 6/15/18 225 251 FPL Group Capital Inc. 6.000% 3/1/19 200 223 National Rural Utilities Cooperative Finance Corp. 10.375% 11/1/18 175 238 Nevada Power Co. 7.125% 3/15/19 150 172 Nisource Finance Corp. 10.750% 3/15/16 175 210 Northern States Power Co./MN 5.250% 3/1/18 150 163 Pacific Gas & Electric Co. 8.250% 10/15/18 175 221 Union Electric Co. 6.700% 2/1/19 200 229 Natural Gas (3.7%) Energy Transfer Partners LP 9.700% 3/15/19 200 249 Enterprise Products Operating LLC 6.300% 9/15/17 250 277 Kinder Morgan Energy Partners LP 9.000% 2/1/19 175 215 National Grid PLC 6.300% 8/1/16 200 221 Plains All American Pipeline LP / PAA Finance Corp. 6.500% 5/1/18 150 164 Sempra Energy 9.800% 2/15/19 150 195 1 TransCanada PipeLines Ltd. 6.350% 5/15/67 250 234 Total Corporate Bonds (Cost $41,732) Shares Temporary Cash Investment (0.9%) Money Market Fund (0.9%) 2 Vanguard Market Liquidity Fund (Cost $362) 0.199% 362,065 Total Investments (99.3%) (Cost $42,195) Other Assets and Liabilities-Net (0.7%) Net Assets (100%) 1 The average or expected maturity is shorter than the final maturity shown because of the possibility of interim principal payments and prepayments or the possibility of the issue being called. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. Security Valuation: Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 Quoted prices in active markets for identical securities. Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the fund's investments as of November 30, 2009, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) U.S. Government and Agency Obligations  102  Corporate Bonds  42,049  Temporary Cash Investments 362   Total 362 42,151  At November 30, 2009, the cost of investment securities for tax purposes was $42,195,000. Net unrealized appreciation of investment securities for tax purposes was $318,000, consisting of unrealized gains of $341,000 on securities that had risen in value since their purchase and $23,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Long-Term Corporate Bond Index Fund Schedule of Investments As of November 30, 2009 Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (1.5%) U.S. Government Securities (1.5%) United States Treasury Note/Bond 4.500% 11/15/10 400 416 United States Treasury Note/Bond 4.500% 8/15/39 170 179 Total U.S. Government and Agency Obligations (Cost $592) Corporate Bonds (96.5%) Finance (20.4%) Banking (12.0%) 1 BB&T Capital Trust IV 6.820% 6/12/57 175 153 Capital One Capital III 7.686% 8/15/36 200 170 Citigroup Inc. 6.875% 3/5/38 250 246 Citigroup Inc. 8.125% 7/15/39 375 413 Fifth Third Bancorp 8.250% 3/1/38 100 97 Goldman Sachs Group Inc. 5.950% 1/15/27 250 242 Goldman Sachs Group Inc. 6.450% 5/1/36 200 199 Goldman Sachs Group Inc. 6.750% 10/1/37 450 468 HSBC Holdings PLC 6.500% 5/2/36 225 241 HSBC Holdings PLC 6.500% 9/15/37 225 241 HSBC Holdings PLC 6.800% 6/1/38 200 221 JP Morgan Chase Capital XX 6.550% 9/29/36 175 161 JP Morgan Chase Capital XXII 6.450% 2/2/37 175 158 JPMorgan Chase & Co. 6.400% 5/15/38 330 366 Merrill Lynch & Co. Inc. 6.220% 9/15/26 375 364 Merrill Lynch & Co. Inc. 7.750% 5/14/38 250 275 Morgan Stanley 6.250% 8/9/26 200 207 Wachovia Bank NA 5.850% 2/1/37 100 97 Wachovia Bank NA 6.600% 1/15/38 300 325 Wells Fargo Capital X 5.950% 12/15/36 300 252 Finance Companies (3.3%) General Electric Capital Corp. 5.550% 5/4/20 250 257 General Electric Capital Corp. 5.550% 1/5/26 250 227 General Electric Capital Corp. 6.750% 3/15/32 300 312 General Electric Capital Corp. 6.150% 8/7/37 175 168 General Electric Capital Corp. 5.875% 1/14/38 425 397 Insurance (5.1%) ACE INA Holdings Inc. 6.700% 5/15/36 100 118 1 Allstate Corp. 6.500% 5/15/57 200 168 AXA SA 8.600% 12/15/30 150 174 Chubb Corp. 6.000% 5/11/37 175 188 Lincoln National Corp. 6.150% 4/7/36 125 114 MetLife Inc. 6.400% 12/15/36 325 269 Protective Life Corp. 8.450% 10/15/39 100 97 Prudential Financial Inc. 5.750% 7/15/33 200 185 Travelers Cos. Inc. 6.250% 6/15/37 175 192 UnitedHealth Group Inc. 6.875% 2/15/38 250 268 WellPoint Inc. 6.375% 6/15/37 200 209 XL Capital Ltd. 6.250% 5/15/27 100 90 Industrial (59.7%) Basic Industry (3.8%) Alcoa Inc. 5.900% 2/1/27 150 133 Dow Chemical Co. 9.400% 5/15/39 150 193 EI du Pont de Nemours & Co. 4.625% 1/15/20 100 102 International Paper Co. 7.500% 8/15/21 175 197 Newmont Mining Corp. 6.250% 10/1/39 150 150 Potash Corp. of Saskatchewan Inc. 4.875% 3/30/20 200 203 Rio Tinto Finance USA Ltd. 7.125% 7/15/28 200 226 Vale Overseas Ltd. 6.875% 11/21/36 350 360 Capital Goods (4.3%) Boeing Co. 6.875% 3/15/39 225 268 Caterpillar Inc. 6.050% 8/15/36 175 196 Deere & Co. 5.375% 10/16/29 175 182 Honeywell International Inc. 5.700% 3/15/37 225 243 Lockheed Martin Corp. 8.500% 12/1/29 200 271 Republic Services Inc. 5.250% 11/15/21 75 76 Tyco International Ltd. / Tyco International Finance SA 6.875% 1/15/21 175 204 United Technologies Corp. 7.500% 9/15/29 250 317 Communication (16.1%) AT&T Inc. 6.800% 5/15/36 300 326 AT&T Inc. 6.500% 9/1/37 350 371 AT&T Inc. 6.300% 1/15/38 350 362 AT&T Inc. 6.400% 5/15/38 275 290 British Telecommunications PLC 9.625% 12/15/30 250 321 CBS Corp. 7.875% 7/30/30 150 158 Comcast Corp. 6.450% 3/15/37 175 184 Comcast Corp. 6.950% 8/15/37 325 362 Comcast Corp. 6.400% 5/15/38 150 157 Deutsche Telekom International Finance BV 8.750% 6/15/30 250 325 Embarq Corp. 7.995% 6/1/36 225 238 France Telecom SA 8.500% 3/1/31 100 138 New Cingular Wireless Services Inc. 8.750% 3/1/31 275 364 News America Inc. 6.400% 12/15/35 300 310 News America Inc. 6.150% 3/1/37 250 250 Telecom Italia Capital SA 7.200% 7/18/36 150 164 Telecom Italia Capital SA 7.721% 6/4/38 150 175 Telefonica Emisiones SAU 7.045% 6/20/36 250 295 Time Warner Cable Inc. 6.550% 5/1/37 125 129 Time Warner Cable Inc. 7.300% 7/1/38 350 394 Verizon Communications Inc. 6.900% 4/15/38 175 199 Verizon Communications Inc. 8.950% 3/1/39 375 517 Verizon Communications Inc. 7.350% 4/1/39 175 210 Vodafone Group PLC 7.875% 2/15/30 250 310 Consumer Cyclical (7.1%) CVS Caremark Corp. 6.250% 6/1/27 250 255 Daimler Finance North America LLC 8.500% 1/18/31 175 217 Historic TW Inc. 6.625% 5/15/29 450 472 Home Depot Inc. 5.875% 12/16/36 250 246 Lowe's Cos. Inc. 5.500% 10/15/35 175 175 McDonald's Corp. 6.300% 10/15/37 150 172 Target Corp. 7.000% 7/15/31 150 174 Target Corp. 7.000% 1/15/38 150 180 Viacom Inc. 6.875% 4/30/36 225 245 Wal-Mart Stores Inc. 5.875% 4/5/27 150 162 Wal-Mart Stores Inc. 7.550% 2/15/30 200 258 Wal-Mart Stores Inc. 6.500% 8/15/37 275 321 Consumer Noncyclical (13.1%) Abbott Laboratories 6.150% 11/30/37 250 283 Altria Group Inc. 9.950% 11/10/38 150 194 Altria Group Inc. 10.200% 2/6/39 150 197 Amgen Inc. 6.375% 6/1/37 175 199 Anheuser-Busch Cos. Inc. 6.450% 9/1/37 250 269 Archer-Daniels-Midland Co. 5.375% 9/15/35 250 249 AstraZeneca PLC 6.450% 9/15/37 200 233 Bristol-Myers Squibb Co. 6.125% 5/1/38 175 195 Coca-Cola Enterprises Inc. 8.500% 2/1/22 250 341 Eli Lilly & Co. 5.500% 3/15/27 200 207 GlaxoSmithKline Capital Inc. 6.375% 5/15/38 225 258 Johnson & Johnson 4.950% 5/15/33 150 150 Kellogg Co. 7.450% 4/1/31 125 159 Koninklijke Philips Electronics NV 6.875% 3/11/38 125 146 Kraft Foods Inc. 7.000% 8/11/37 250 272 Kroger Co. 7.500% 4/1/31 175 213 Mead Johnson Nutrition Co. 4.900% 11/1/19 200 205 Merck & Co. Inc. 6.400% 3/1/28 175 201 Pepsi Bottling Group Inc. 7.000% 3/1/29 125 152 Pfizer Inc. 7.200% 3/15/39 200 254 Pharmacia Corp. 6.600% 12/1/28 250 285 Procter & Gamble Co. 5.550% 3/5/37 175 189 Quest Diagnostics Inc./DE 6.950% 7/1/37 150 175 Safeway Inc. 7.250% 2/1/31 125 150 Schering-Plough Corp. 6.550% 9/15/37 150 179 Energy (9.6%) Anadarko Petroleum Corp. 6.450% 9/15/36 325 344 Canadian Natural Resources Ltd. 6.250% 3/15/38 250 265 ConocoPhillips Holding Co. 6.950% 4/15/29 250 293 EnCana Corp. 6.625% 8/15/37 250 272 Hess Corp. 7.875% 10/1/29 200 242 Husky Energy Inc. 7.250% 12/15/19 225 264 Nexen Inc. 6.400% 5/15/37 275 275 Petro-Canada 6.800% 5/15/38 250 276 Shell International Finance BV 6.375% 12/15/38 200 232 Suncor Energy Inc. 6.500% 6/15/38 150 161 Tosco Corp. 8.125% 2/15/30 325 412 Transocean Inc. 6.800% 3/15/38 175 201 Valero Energy Corp. 6.625% 6/15/37 225 214 Weatherford International Ltd. 6.500% 8/1/36 200 198 XTO Energy Inc. 6.750% 8/1/37 225 253 Technology (2.8%) Cisco Systems Inc. 5.900% 2/15/39 200 210 International Business Machines Corp. 5.875% 11/29/32 250 271 Microsoft Corp. 5.200% 6/1/39 175 181 Motorola Inc. 6.625% 11/15/37 100 85 Oracle Corp. 6.500% 4/15/38 200 229 Pitney Bowes Inc. 5.250% 1/15/37 150 154 Transportation (2.9%) Burlington Northern Santa Fe Corp. 6.150% 5/1/37 175 193 CSX Corp. 6.150% 5/1/37 175 182 1 Delta Air Lines Inc. 6.821% 8/10/22 175 166 Norfolk Southern Corp. 7.250% 2/15/31 275 335 Union Pacific Corp. 6.625% 2/1/29 150 169 United Parcel Service Inc. 6.200% 1/15/38 125 143 Utilities (16.4%) Electric (12.0%) Appalachian Power Co. 7.000% 4/1/38 275 319 Consolidated Edison Co. of New York Inc. 6.300% 8/15/37 225 254 Duke Energy Carolinas LLC 6.050% 4/15/38 250 278 Exelon Generation Co. LLC 6.250% 10/1/39 250 261 FirstEnergy Corp. 7.375% 11/15/31 375 418 Florida Power & Light Co. 5.960% 4/1/39 250 277 Florida Power Corp. 6.400% 6/15/38 250 284 Georgia Power Co. 5.950% 2/1/39 200 219 Midamerican Energy Holdings Co. 6.125% 4/1/36 300 320 Midamerican Energy Holdings Co. 6.500% 9/15/37 250 282 Oncor Electric Delivery Co. LLC 7.000% 9/1/22 150 177 Pacific Gas & Electric Co. 5.800% 3/1/37 200 212 Pacific Gas & Electric Co. 6.250% 3/1/39 150 168 Potomac Electric Power Co. 6.500% 11/15/37 175 204 PSEG Power LLC 8.625% 4/15/31 150 199 Public Service Co. of Colorado 6.250% 9/1/37 150 171 South Carolina Electric & Gas Co. 6.050% 1/15/38 175 194 Southern California Edison Co. 6.000% 1/15/34 275 303 Virginia Electric and Power Co. 8.875% 11/15/38 250 362 Natural Gas (4.4%) Enterprise Products Operating LLC 6.125% 10/15/39 225 223 Kinder Morgan Energy Partners LP 6.950% 1/15/38 325 353 ONEOK Partners LP 6.650% 10/1/36 150 158 Plains All American Pipeline LP / PAA Finance Corp. 6.650% 1/15/37 150 160 Sempra Energy 6.000% 10/15/39 150 148 TransCanada PipeLines Ltd. 7.250% 8/15/38 100 122 TransCanada PipeLines Ltd. 7.625% 1/15/39 150 191 Williams Cos. Inc. 8.750% 1/15/20 350 414 Total Corporate Bonds (Cost $39,007) Market Value Coupon Shares ($000) Temporary Cash Investment (0.9%) Money Market Fund (0.9%) 2 Vanguard Market Liquidity Fund (Cost $364) 0.199% 364,239 364 Total Investments (98.9%) (Cost $39,963) Other Assets and Liabilities-Net (1.1%) Net Assets (100%) 1 The average or expected maturity is shorter than the final maturity shown because of the possibility of interim principal payments and prepayments or the possibility of the issue being called. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. Long-Term Corporate Bond Index Fund Security Valuation: Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 Quoted prices in active markets for identical securities. Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the fund's investments as of November 30, 2009, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) U.S. Government and Agency Obligations  595  Corporate Bonds  39,322  Temporary Cash Investments 364   Total 364 39,917  At November 30, 2009, the cost of investment securities for tax purposes was $39,963,000. Net unrealized appreciation of investment securities for tax purposes was $318,000, consisting of unrealized gains of $371,000 on securities that had risen in value since their purchase and $53,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Mortgage-Backed Securities Index Fund Schedule of Investments As of November 30, 2009 Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (99.9%) Conventional Mortgage-Backed Securities (96.0%) 1,2 Fannie Mae Pool 4.000% 12/1/2412/1/39 1,050 1,071 1,2 Fannie Mae Pool 4.500% 6/1/1812/1/39 2,219 2,348 1,2 Fannie Mae Pool 5.000% 10/1/1712/1/39 5,422 5,714 1,2 Fannie Mae Pool 5.500% 12/1/1612/1/38 5,085 5,435 1,2 Fannie Mae Pool 6.000% 3/1/1712/1/39 3,568 3,830 1,2 Freddie Mac Gold Pool 4.000% 12/1/24 400 411 1,2 Freddie Mac Gold Pool 4.500% 10/1/3512/1/39 1,551 1,589 Freddie Mac Gold Pool 5.000% 5/1/189/1/35 1,967 2,088 1,2 Freddie Mac Gold Pool 5.500% 11/1/1712/1/39 4,706 5,015 1,2 Freddie Mac Gold Pool 6.000% 4/1/1411/1/37 2,833 3,048 1,2 Freddie Mac Gold Pool 6.500% 12/1/37 2,600 2,806 1 Ginnie Mae I Pool 4.000% 12/1/39 100 100 1 Ginnie Mae I Pool 4.500% 8/15/3312/1/39 852 877 1 Ginnie Mae I Pool 5.000% 1/15/1812/1/39 1,720 1,808 1 Ginnie Mae I Pool 5.500% 11/15/3212/1/39 1,439 1,534 1 Ginnie Mae I Pool 6.500% 12/1/38 400 429 1 Ginnie Mae II Pool 5.000% 6/20/334/20/36 206 219 1 Ginnie Mae II Pool 5.500% 5/20/36 145 155 1 Ginnie Mae II Pool 6.000% 10/20/32 97 105 1 Ginnie Mae II Pool 7.000% 4/20/38 46 50 Nonconventional Mortgage-Backed Securities (3.9%) 1,2 Fannie Mae Pool 5.731% 3/1/37 986 1,045 1,2 Freddie Mac Non Gold Pool 6.488% 2/1/37 510 547 Total U.S. Government and Agency Obligations (Cost $39,982) Shares Temporary Cash Investment (89.7%) Money Market Fund (89.7%) 4 Vanguard Market Liquidity Fund (Cost $36,107 ) 0.199% 36,107,000 Total Investments (189.6%) (Cost $76,089) Other Assets and Liabilities-Net (-89.6%) Net Assets (100%) 1 The average or expected maturity is shorter than the final maturity shown because of the possibility of interim principal payments and prepayments or the possibility of the issue being called. 2 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. 3 Securities with a value of $53,000 have been segregated as initial margin for open futures contracts. 4 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. Security Valuation: Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset Mortgage-Backed Securities Index Fund value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. Futures Contracts: The fund uses futures contracts to invest in fixed income asset classes with greater efficiency and lower cost than is possible through direct investment, to add value when these instruments are attractively priced, or to adjust sensitivity to changes in interest rates. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of bonds held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued based upon their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). At November 30, 2009, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Number of Aggregate Unrealized Long (Short) Settlement Appreciation Futures Contracts Expiration Contracts Value (Depreciation) 5-Year United States Treasury Note March 2010 3 352 2 Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 Quoted prices in active markets for identical securities. Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the fund's investments as of November 30, 2009, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) U.S. Government and Agency Obligations  40,224  Temporary Cash Investments 36,107   Futures Contracts-Assets 1 1   Total 36,108 40,224  1 Represents variation margin on the last day of the reporting period. At November 30, 2009, the cost of investment securities for tax purposes was $76,089,000. Net unrealized appreciation of investment securities for tax purposes was $242,000, consisting of unrealized gains of $286,000 on securities that had risen in value since their purchase and $44,000 in unrealized losses on securities that had fallen in value since their purchase. Item 2: Controls and Procedures (a) Disclosure Controls and Procedures. The Principal Executive and Financial Officers concluded that the Registrants Disclosure Controls and Procedures are effective based on their evaluation of the Disclosure Controls and Procedures as of a date within 90 days of the filing date of this report. (b) Internal Control Over Financial Reporting. During the last fiscal quarter, there was no significant change in the Registrants internal control over financial reporting that has materially affected, or is reasonably likely to materially affect, the registrants internal control over financial reporting. Item 3: Exhibits (a) Certifications VANGUARD SCOTTSDALE FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: January 25, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. VANGUARD SCOTTSDALE FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: January 25, 2010 VANGUARD SCOTTSDALE FUNDS By: /s/ THOMAS J. HIGGINS* THOMAS J. HIGGINS CHIEF FINANCIAL OFFICER Date: January 25, 2010 *By: /s/ Heidi Stam Heidi Stam, pursuant to a Power of Attorney filed on July 24, 2009, see File Number 2-88373, and a Power of Attorney filed on October 16, 2009, see File Number 2-52698, both Incorporated by Reference.
